Citation Nr: 1443523	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  08-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether the reduction of the Veteran's 100 percent evaluation for service-connected posttraumatic stress disorder (PTSD) to a 50 percent evaluation, effective October 1, 2014, was proper.  

2. Entitlement to service connection for muscle pain, claimed as due to an undiagnosed illness.  

3. Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.  

4. Entitlement to service connection for a left arm disability, claimed as due to an undiagnosed illness, and/or as secondary to service-connected disabilities.  

5.  Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain (lumbar spine disability).  

6.  Entitlement to a compensable disability evaluation for service-connected hallux valgus left toe (left toe disability).  

7.  Entitlement to a compensable disability evaluation for service-connected hallux valgus right foot (right foot disability).  

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1992, to include service in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied the claims for increased ratings for the left toe and right foot disabilities, and for service connection for muscle pain and fatigue, claimed as due to undiagnosed illnesses.  Also on appeal are a June 2006 rating decision and an October 2008 rating decision of the Atlanta RO.  The June 2006 rating decision, inter alia, granted an increased evaluation for service-connected PTSD from 30 percent to 100 percent, effective February 12, 2003.  The October 2008 rating decision denied the Veteran's claims for service connection for a left arm disability, and increased ratings for service-connected lumbar spine, left toe and right foot disabilities.  

In his November 2006 notice of disagreement (NOD), the Veteran disagreed with the RO's decision to withhold awarding permanent and total disability benefits based on his PTSD disability.  The law provides that over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.  38 C.F.R. § 3.344(a) provides for the stabilization of disability evaluations and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that ratings subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  

In July 2014, the RO decreased the Veteran's disability evaluation for service-connected PTSD from 100 percent to 50 percent, effective October 1, 2014, the first of the following month 60 days after the issuance of the decision.  The Veteran has been in receipt of a combined 100 percent disability evaluation from February 12, 2003, the date of the grant of his 100 percent rating for PTSD, to October 1, 2014.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since the November 2006 NOD, the Veteran has claimed that he is permanently and totally disabled due to his service-connected PTSD (see also July 2010 statement in support of claim).  Therefore, the claim for TDIU should be developed in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In order to address all aspects of the Veteran's claim for a permanent total disability rating, the Board will address the increased rating for PTSD and TDIU claims separately.  

In VA Form 9's, Appeal to Board of Veterans' Appeals (VA Form 9), received in January 2004, April, 2008 and February 2010, the Veteran requested to appear at a hearing at the RO before a Veterans Law Judge (VLJ).  However, in a statement received in June 2011 he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  However, in December 2012, the Veteran testified at a predetermination hearing as to the proposed reduction of his PTSD rating.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for muscle pain and fatigue, claimed as due to an undiagnosed illnesses; service connection for a left arm disability, claimed as due to an undiagnosed illness, and/or as secondary to service-connected disabilities; a disability evaluation in excess of 10 percent for service-connected lumbar spine disability; compensable disability evaluations for service-connected left toe disability and right foot disability; and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1. In a June 2006 rating decision, an increased evaluation of 100 percent was assigned for PTSD, effective February 12, 2003.  
 
2. In August 2012, the RO proposed to reduce the disability evaluation for the Veteran's service-connected PTSD from 100 percent to 50 percent; the RO promulgated that proposed reduction in a July 2014 rating decision, effective October 1, 2014.  
 
3. The evidence at the time of the July 2014 rating decision did not demonstrate material improvement in the Veteran's PTSD that was reasonably certain to be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected PTSD from 100 percent to 50 percent was improper; the criteria for restoration of the 100 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (a) (b), 4.130, Diagnostic Code 9411 (DC) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  

The procedural requirements for reduction have been satisfied in this case.  The reduction was effectuated in a July 2014 rating decision that was accompanied by a July 2014 notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  The Veteran was afforded a hearing to address his claim in December 2012.  The RO also allowed a 60-day period to expire before assigning the new rating's effective date.  As such, the proper procedures were followed.  

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records, and private and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.  

VA also provided an examination in January 2012 and June 2014, which the RO used as a basis for reducing the Veteran's rating.  The adequacy of these examinations will be addressed below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  Where a Veteran's schedular rating has been both stable and continuous for five years or more, which is the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  Ratings on account of a disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the global assessment of functioning is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Instead, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

As noted, in July 2014, after proposing to reduce the evaluation assigned the PTSD, the RO reduced the assigned disability rating from 100 to 50 percent effective October 1, 2014.  At that point, the 100 percent rating had been in effect for more than 10 years, from February 2003 to October 2014.  

Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are for application in this case, which provide that the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  The RO satisfied these procedural requirements by scheduling the Veteran for VA re-examination, which took place in January 2012.  Thereafter, it issued an August 2012 rating decision, informing the Veteran of the proposed reduction.  In June 2014 another VA examination was performed, upon which the July 2014 reduction was based.  

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Here, the effective date of the reduction was October 1, 2014.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.  

Thus, the only issue remaining is whether the reduction was proper based upon the evidence of record.  On this matter, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

Here, the record does not establish that the rating reduction was warranted.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity.  A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas.  A 100 percent rating is assigned for total occupational and social impairment.  The January 2012 and June 2014 VA examinations on which the 50 percent evaluation was based showed PTSD manifested by occupational and social impairment with reduced reliability and productivity.  

The January 2012 VA examiner diagnosed the Veteran with PTSD in remission and with a mood disorder due to chronic pain.  He was assigned a GAF score of 60 that was attributed mostly to the mood disturbance due to chronic pain as opposed to PTSD.  However, the examiner also reported that the Veteran did not have more than one mental disorder diagnosed.  Despite the Veteran complaining of nightmares and increased irritability, the examiner determined that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

The examiner observed that the Veteran's sleep disturbance due to persistent pain, irritability, depression, and decreased social engagement were attributable to his mood disturbance (depression); and his distressing dreams were attributable to anxiety associated with a previous diagnosis of PTSD.  The Veteran reported an employment history of last working as a manager at Pizza Hut for 5 years, from 1999 to 2004.  He resigned due to having memory problems and difficulty with his leg resulting in him falling and damaging his eardrum.  He denied having a job prior to 1999 due to his pursuit of a music industry career in 1997.  He was unemployed from 1997 to 1999 and 2004 to 2006 due to him "starting to get sick."  He worked at Domino's Pizza for 4 to 6 months, and had not been employed since 2006.  

The examiner noted a past history of the Veteran being admitted to a psychiatric hospital in September 1992 and remained there for 1 week after he stopped hygiening and described his experience as feeling bugs crawling all over him.  He was diagnosed with adjustment disorder not otherwise specified (NOS) with mixed disturbance in emotions and conduct and work inhibition.  The Veteran was not in psychotherapy, and denied a history of current suicidal or homicidal ideation intent or plan.  His relevant legal and behavioral history included a charge of criminal damage in 1996 to 1997, and that he had to attend anger management and pay a fine.  He also reported a charge of kidnapping and criminal damage in 2007 in relation to a domestic incident with his girlfriend.  He reported that all charges were dropped.  The examiner determined that the Veteran no longer met the criteria for PTSD because he did not have persistent avoidance of stimuli.  

The June 2014 VA examiner noted that the Veteran's claims folder was reviewed, but not the virtual file prior to the examination.  On examination, the Veteran's interpersonal relationships were characterized as limited because he has difficulty getting along with others.  The relevant legal history reported included past charges of selling marijuana in 2012, for which the Veteran served one day in jail and was placed in a diversion program.  On mental status evaluation, the examiner observed that the Veteran's dress was appropriate to the situation, and he was well groomed.  His personal hygiene was good, as he was neat and clean.  His rapport was difficult to establish, but no unusual behaviors were noted.  The Veteran was oriented to person, place, time and situation.  Attention and concentration skills were in the defective range as measured by a task measuring passive span of apprehension; however, they were not commensurate with overall cognitive functioning.  He was able to repeat 3 digits forward and 3 digits in reverse order of presentation, which was unusually poor and commonly associated with poor effort.  The Veteran's abstraction abilities were not impaired as he could find similarities in paired objects and interpret proverbs.  His fund of general information was deemed adequate as he could recall capitals, the number of weeks in a year, and other general information. Judgment was grossly intact, and memory functioning was within functional limits and commensurate with general cognitive functioning.  Memory for recent and remote events appeared grossly intact.  Short-term auditory memory was estimated to be within normal limits as estimated by the Memory Impairment Screen (2/4 words recalled with five-minute delay and 4/4 words recalled with minimal cues).  The Veteran's intellectual functioning appeared to be in the average range based upon his self-reported history and current performance.  His thought processes were not reflective of loose associations, perseverations, neologisms, tangential thinking, circumstantial thinking, confusion, or echolalia.  His speech was within normal limits, and it was relevant and coherent.  He denied hallucinatory experiences, and delusions were not present.  He did not demonstrate ideas of reference, and phobias, obsessions and compulsions were not reported.  The examiner noted that affect appeared appropriate and did not appear labile.  Mood was described as angry and depressed, and the Veteran reported problems with anxiety and worry, and sleep that was significantly disrupted by nightmares of traumatic experiences in his life.  As a result of this disruption, he reported getting approximately 4 hours of sleep per night.  The Veteran complained that his daily thoughts were often interrupted by thoughts of his experiences, and that he avoided things that were likely to remind him of the traumatic events in his life.  He reported periods of depression lasting more than two weeks, including vegetative signs of depression, such as difficulty sleeping, poor appetite, lowered self-esteem, diminished motivation, and anhedonia.  He also reported a history of suicidal ideation.  

However, February 2006, May 2008, and May 2009 VA examination reports show the Veteran reported that his nervousness and depression, with irritability, short temper, and feelings of isolation affect him socially frequently.  The Veteran was persistently characterized as volatile, and his domestic violence issues were thoroughly addressed.  

Moreover, the lay record clearly shows that the Veteran is still reporting symptoms that more nearly approximate those of total occupational and social impairment.  He has written multiple statements that indicate he still has extreme anger and irritability because of his PTSD.  In his December 2012 hearing, the Veteran testified that he had been hospitalized for two weeks at a time, on two occasions for his PTSD within the past year, and that he was in receipt of ongoing treatment for his PTSD from both private and VA facilities.  In fact, he reported that he missed a scheduled VA examination because he was undergoing inpatient treatment for his psychiatric disability.  The Veteran testified that was being treated for anger management issues, sleeplessness, nightmares, irritability, thoughts of hurting people and himself, bouts of domestic violence, auditory hallucinations, and isolation.  He also indicated that he was fired from his job because of his anger problems and memory problems.  

VA examination reports show the examiner's conclusions that the Veteran's PTSD was manifested by worse than occupational and social impairment with reduced reliability and productivity.  With the exception of these examination reports undertaken on the days of the examinations, the medical evidence of record is absent of any indication or signs of sustained improvement in the Veteran's PTSD, such that the preponderance of the evidence would sustain reduction.  In this respect, the Board notes that the Veteran is competent to describe his PTSD symptoms.  In addition, the RO based its reduction on particular symptoms existing or not mentioned by the rating schedule.  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited in numerical or categorical review; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  Therefore, based on the history and medical evidence, the Board finds that the Veteran's disability rating should not have been reduced, as the evidence did not establish improvement.  The principle behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  


Given the variability of the Veteran's symptoms, the Board cannot find the preponderance of the evidence supports a finding of actual and sustained improvement in the Veteran's disability as the January 2012 and June 2014 examiners noted continued severe symptoms of PTSD.  Therefore, the Board finds that restoration of the 100 percent rating for his service-connected PTSD, effective October 1, 2014, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


ORDER

A 100 percent disability evaluation for the Veteran's PTSD is restored, effective October 1, 2014, the date of the reduction.  


REMAND

In a November 2006 Report of Contact, the Veteran was noted to have withdrawn his pending appeal as to the issues of entitlement to compensable ratings for his left toe and right foot disabilities; and to service connection for muscle pain and fatigue, claimed as the result of undiagnosed illnesses in a telephone conversation with an RO employee.  This request was not reduced to writing.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  To the extent that the record does not clearly reflect the Veteran's intention to withdraw his appeal with respect to these issues, in accordance with 38 C.F.R. § 20.204, further clarification is needed.  

Also, the record clearly shows and the Veteran is in receipt of Social Security Administration (SSA) disability benefits; however, these records are not located in the claims file.  Where, as here, the evidence shows that the Veteran is in receipt of benefits from the SSA, VA must attempt to obtain his SSA records for that claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

With respect to the claim for service connection for the left arm disability, the September 2008 VA examination report is not sufficient to make an informed decision on the claim and therefore remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, the examiner did not address the claim for service connection in accordance with the regulations that pertain to undiagnosed illnesses, under 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317 (2013); nor did the examiner address the claim for secondary service connection under 38 C.F.R. § 3.310 (2013); nor did the examiner provide a general opinion as to the nature and etiology of the claimed left arm disability.  (See September 2008 statement in support of claim).  

Furthermore, the Veteran has reported that his left toe, right foot, and lumbar spine disabilities have gotten worse since his September 2008 VA examination.  As the severity of his service connected disabilities has allegedly worsened, and as their severity is inextricably intertwined with his claim for a TDIU, new examinations for those issues are warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran in order to clarify, in writing, whether he wished to withdraw his claims for service connection for muscle pain and fatigue, claimed as due to undiagnosed illness; and increased ratings for the left toe and right foot disabilities in November 2006.  A copy of this letter should be mailed to the Veteran's representative.  

2. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a left arm disability, to include as due to undiagnosed illness pursuant to 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2013), and/or as secondary to service-connected disabilities pursuant to 38 C.F.R. § 3.310.  

3. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based. If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

4. Provide the Veteran with release forms and request that he identify any relevant private treatment records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain these records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.  

5. Return the Veteran's claims file to the VA examiner who conducted the September 2008 examination so a supplemental opinion may be provided.  If this examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the reviewing clinician.  The purpose of this opinion is to determine whether the Veteran's current left arm disability is related to his period of service, specifically, to his service in the Gulf War.  

The claims file must be provided to and be reviewed by the examiner.  The examiner MUST provide an opinion as to:  

(a) Whether any current left arm disability is due to any incident of service.  

(b) Whether any current left arm disability is CAUSED OR WORSENED by any service-connected disability(ies).  

(c) If the Veteran's symptoms of left arm pain and numbness cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  Provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

(c) If the symptoms are attributed to an undiagnosed illness, determine whether there is affirmative evidence that it was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or 

(d) Whether there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or 

(e) Whether there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  

The examiner MUST consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  Specifically, the examiner must discuss the Veteran's assertion that he and his wife first noticed that he experienced memory loss within a few years of his separation (approximately 1994).  

The examiner MUST provide an EXPLANATION for the conclusions reached.  That is, the examiner must provide an explanation, after considering all of the Veteran's contentions, and the medical and treatise evidence of record, for any opinion offered.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Next, schedule the Veteran for a VA examination with an appropriate clinician to determine the severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's lumbar spine.  

The examiner must report the complete range of motion for the spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. The examiner must also describe all present neurological manifestations of the Veteran's cervical spine disability, including nerve disorders of the extremities.  The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.  

The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner must also provide findings as to whether there is any separate neurological symptoms related to the lumbar spine disability, to include neuropathy.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected lumbar spine disability on his ability to work to include whether the Veteran is unemployable because of his service-connected lumbar spine disability.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

7. Next, schedule the Veteran for a VA examination with an appropriate clinician to determine the severity of his service-connected left toe and right foot disabilities.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's left toe and right foot.  

The examiner must also provide an opinion concerning the impact of the Veteran's service-connected left toe and right foot disabilities on his ability to work to include whether the Veteran is unemployable because of his service-connected left toe and/or right foot disability(ies).  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

8. Readjudicate the claims on appeal.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


